Citation Nr: 1528221	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  09-16 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss prior to July 8, 2013.  

2. Entitlement to a compensable rating for bilateral hearing loss since July 8, 2013.  

3. Entitlement to a rating in excess of 10 percent for otitis media.  

4. Entitlement to service connection for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION


The Veteran served on active duty from October 1977 to October 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and May 2008 rating decisions of the Department of the Veteran Affairs (VA) Regional Office (RO).  

In July 2013, the Veteran testified regarding this matter at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, however, although the Veteran asserts in a July 2009 statement that he is unable to work, the Veteran previously filed a claim for TDIU in June 2007.  The claim was denied in a May 2008 rating decision.  The Veteran did not file an appeal on the issue.  Thus, the issue of entitlement to a TDIU rating is not properly before the Board.  Id.

The issue of entitlement to a compensable rating for bilateral hearing loss since July 8, 2013, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

1. The Veteran's hearing loss has been manifested by auditory thresholds and word recognition scores that are noncompensable, and his reported functional loss does not present an exceptional disability picture.

2. The Veteran is receiving the maximum schedular evaluation for otitis media under Diagnostic Code 6200, and no other diagnostic code is applicable to his symptoms.

3. The Veteran's pre-existing bilateral pes planus was not aggravated in severity during his period of active duty service.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable disability rating for the Veteran's service-connected bilateral hearing loss prior to July 8, 2013, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).

2. The criteria for a disability rating in excess of 10 percent for otitis media have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.87, Diagnostic Code 6200 (2014).

3. Pre-existing bilateral pes planus was not aggravated by active military service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.309, 3.102 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in January 2007 and March 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided VA audiological examinations in January 2007, March 2012.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeals and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Furthermore, a VA examination was not obtained for the service connection claim for bilateral pes planus.  As discussed below, there is no medical or other competent evidence suggesting a nexus between a bilateral pes planus disability and service, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the July 2013 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran claims that his service-connected bilateral hearing loss and otitis media are more severe than what is reflected by the currently assigned ratings. 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral Hearing Loss Prior to July 8, 2013

The assignment of disability ratings for hearing impairment are to be derived by mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In cases in which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the discrimination percentage based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the puretone audiometry test.  The numerical designation of impaired efficiency (I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss.  For example, with the percentage of discrimination of 70 and an average puretone decibel loss of 64, the numeric designation level is "V" for one ear.  The same procedure is followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation is found on Table VII (in 38 C.F.R. § 4.85 ) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.  For example, if the better ear has a numeric designation level of "V," and the poorer ear has a numeric designation level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e), Diagnostic Code (DC) 6100.

Specific provisions are in effect for "unusual patterns of hearing impairment," specifically cases where the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or where the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  As neither fact pattern has been shown in this case, these provisions are inapplicable here.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.

The Veteran was granted service connection for bilateral hearing loss, effective December 28, 1998.  In December 2006, the Veteran submitted a statement seeking a compensable rating for his bilateral hearing loss.  During his July 2013 Board hearing the Veteran asserts he is currently wearing hearing aids. 

The Veteran was afforded a VA audiological examination in January 2007. The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ





1000
2000
3000
4000
Avg.
RIGHT
50
40
45
50
46
LEFT
50
40
40
40
43

The Veteran's speech discrimination using the Maryland CNC word test was found to be 96 percent in right ear and 92 percent in the left ear.  The examiner diagnosed the Veteran with moderate to moderate severe sensorineural hearing loss in the right ear and moderate sensorineural hearing loss in the left ear.  

The Veteran was afforded another VA audiological examination in March 2012.  He reported he had difficulty hearing his girlfriends and had to depend on lipreading.  The Veteran's reported puretone thresholds, in decibels, were as follows:


HERTZ





1000
2000
3000
4000
Avg
RIGHT
25
25
25
25
25
LEFT
25
30
25
25
26.25

The Veteran's speech discrimination using the Maryland CNC word test was found to be 100 percent in both ears.  The examiner diagnosed the Veteran with conductive hearing loss and sensorineural hearing loss in the frequency range of 6000 Hz or higher in the right ear and sensorineural hearing loss in the frequency range of 500-4000 Hz and 6000 Hz or higher in the left ear.  

Application of table VI to the January 2007 and March 2012 VA audiological testing scores results in a Roman numeral designation of I for the right ear and I for the left ear.  This combination, when applied to table VII, results in a non-compensable rating for hearing impairment under DC 6100.  Based on both VA audiological examinations, the Board finds that a compensable rating is not warranted.  

While the Board notes the difficulties the Veteran experiences as a result of his disability, his claim primarily hinges on a mechanical application of specifically defined regulatory standards.  The Board is bound by the very precise nature of the laws governing evaluations of hearing loss disability. 

In summary, the Board concludes that the preponderance of the evidence is against the claim for a compensable rating for bilateral hearing loss prior to July 8, 2013.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Otitis Media

The Veteran is currently rated at 10 percent for his disability of bilateral otitis media under Diagnostic Code 6200.  

Diagnostic Code 6200, which rates "chronic suppurative otitis media, mastoiditis, or cholesteatoma or any combination)", provides a maximum 10 percent rating during suppuration or with aural polyps.  The diagnostic code notes that hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull must be evaluated separately.  38 C.F.R. § 4.87. 

The evidence of record reveals a July 2009 statement from Dr. P.G.P. notes the Veteran has bilateral serous otitis media.  

A March 2012 VA examination notes a summary of immittance (tympanometry) findings were abnormal acoustic immittance, ipsilateral acoustic reflexes, and contralateral acoustic reflexes in both ears.  The examiner opined that tympanometry in the right ear revealed a flat configuration that can be seen in the presence of a preformation and tympanometry in the left ear revealed negative middle ear pressure often in cases of Eustachian tube malfunction. 

A July 2013 private statement from Dr. P.G.P notes that on examination, both tympanic membranes are quite scarred, with middle ear effusions.  

The Board has carefully reviewed the evidence of record and finds the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for his service-connected otitis media.  

The Board notes that the Veteran is currently awarded the highest rating possible under Diagnostic Code 6200 for his otitis media.  10 percent is awarded during periods of drainage or when aural polyps are present.  

The Board has considered whether he would be entitled to a rating in excess of 10 percent for his otitis media under any other Diagnostic Code.  As noted above, the Veteran is already being separately rated for bilateral hearing loss.  Although the Veteran contends in his May 2009 substantive appeal that he still suffers from tinnitus and its related disease and contends during his July 2013 Board hearing that he currently has problems with balance, the Board notes that the Veteran is already being separately rated for tinnitus and peripheral vestibular disorder.  A June 2003 rating decision granted the Veteran a 10 percent rating for tinnitus, effective February 13, 2003.  In June 2005, the Veteran filed a claim for separate 10 percent ratings for tinnitus of each ear.  He was denied in a September 2006 rating decision.  A March 2009 rating decision granted the Veteran a noncompensable rating for peripheral vestibular disorder, effective June 7, 2007.  As the Veteran has already been granted a 10 percent rating for tinnitus and a noncompensable rating for peripheral vestibular disorder and the Veteran did not perfect appeals on the issue, the Board need not evaluate proprietary of it.  

As the record is void of any evidence of Meniere's syndrome, loss of auricle, malignant neoplasm of the ear, benign neoplasm of the ear, or chronic otitis externa, and the Veteran does not assert such symptoms exist, the Board finds the Veteran does not warrant separate ratings pertaining to diseases of the ear.  38 C.F.R. § 4.87, Diagnostic Codes 6205-6210.  Consequently, increased ratings under other Codes are not warranted.

Simply put, there is no avenue to assign the Veteran a higher rating for his otitis media based upon the evidence of record.  In addition, the evidence does not reflect any other complications besides hearing loss, tinnitus, and peripheral vestibular disorder, which are already being separately rated.  The preponderance of the evidence is against the increased rating claim for otitis media, as the criteria for a 10 percent rating under the applicable diagnostic criteria have not been met during the pendency of the appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and applied appropriately.  See Hart, supra.

Extraschedular

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his bilateral hearing loss and otitis media are more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss disability and otitis media with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology for these disabilities.  Specifically, the Veteran reports difficulty hearing and having to lip-read, and he currently wears hearing aids.  The rating criteria specifically contemplates such symptomatology.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disability.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

III. Service Connection

The Veteran asserts he is entitled to service connection for bilateral pes planus.  Specifically, he asserts in a July 2009 statement that because of military marching, jumping, running, and various other exercises, he suffers from collapsed cartilage.  This limits his daily activities and he must use a wheelchair daily; he is unable to walk. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2014).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection may also be granted for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition," that is, a worsening which existed not only during service and/or at the time of separation but also continued thereafter, is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  For defects, infirmities, or disorders not noted when a veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Service treatment records reveal the Veteran's enlistment examination in July 1977 notes "pes planus."  A corresponding July 1977 consultation sheet notes pes planus without tenderness.  On the associated "Report of Medical History" form, the Veteran denied foot trouble. 

Because the Veteran's service treatment records clearly establish the pre-service existence of bilateral pes planus, the presumption of soundness at entrance does not attach.  Verdon v. Brown, 8 Vet. App. 529 (1996).  The Board needs to determine next whether the Veteran's pre-existing condition was aggravated during active duty.

Here, an August 1979 service treatment record notes the Veteran was in a motor bike accident in July 1979.  An examination of his lateral right foot was requested.  No x-rays were taken.  It notes "edema on navicular portion of foot."  The radiographic report was normal.  Another record from the same day notes the Veteran had left foot pain under calcaneus; pain does not radiate.  Swelling on navicular portion of left foot.  X-ray of foot.  

The Veteran's August 1980 separation examination did not note any abnormalities of bilateral pes planus and no disqualifying defects were reported.  Furthermore, in the Veteran's August 1980 report of medical history, he did not note any bilateral pes planus problems or complaints.  

Based on a comparison between the examination at entry into service and the examination at service separation, the Board finds that, despite the acknowledged occurrence of foot symptoms during service in conjunction with a motor bike accident, there was no worsening of the Veteran's pre-existing pes planus during service.  Indeed, as there was no manifestation of symptomatic pes planus during service, such condition cannot be presumed to have increased in severity during such service.

The Board notes that this conclusion is further supported by the post-service evidence, which is devoid of any clinical records showing that the Veteran received medical treatment for his bilateral pes planus immediately after service or for many years thereafter.  

The first post-service records related to bilateral pes planus was not until March 2004, which notes pes planus, podiatry follow up.  First seeking treatment for his bilateral pes planus 24 years after service strengthens the conclusion that his pre-service bilateral pes planus was essentially unaffected by service.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board found that all of the evidence of record pertaining to the manifestations of the Veteran's pes planus prior to, during, and subsequent to service did not show that the condition underwent an increase in severity in service.  Moreover, the record is void of any medical opinion suggesting the Veteran's bilateral pes planus was caused or permanently aggravated during active service.  

In reaching this conclusion, the Board has not overlooked the Veteran's contentions or his statements regarding his history of bilateral pes planus.  It is his primary assertion that his in-service activities caused his current bilateral pes planus disability he has today.  The Board is keenly aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Thus, to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating and determining causal connections in this case.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value. 

Moreover, while the Veteran contends his current bilateral pes planus was aggravated during service, a September 2005 VA treatment record notes the Veteran presents with painful left flat foot which he reports developed in 2003.  This weighs against his creditability that his bilateral pes planus was aggravated during service.  

As such, the Board concludes that service connection for aggravation of pes planus is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56 (1990).






							[CONTINUED ON NEXT PAGE]


ORDER

Entitlement to a compensable disability rating for service-connected bilateral hearing loss prior to July 8, 2013, is denied.

Entitlement to a rating in excess of 10 percent for otitis media is denied.

Service aggravation of bilateral pes planus is denied.


REMAND

During his July 8, 2013, Board hearing, the Veteran asserts his hearing loss has worsened since his last examination.  The Veteran's last examination was in March 2012.  

The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).


The Veterna's last examination was in March 2012.  In view of the Veteran's complaints of worsening symptoms concerning hearing impairment in conjunction with the multiple ailments of the ear that may affect hearing impairment, the board finds that under these circumstances, the Veteran should be afforded a VA examination to assess the current nature, extent and severity of his service-coonected bilateral hearing loss, beginning July 8, 2013, the first time the Veteran alleges his symptoms had been worsening since the last VA examination.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request all VA medical records (not already of record) pertaining to examination or treatment of the Veteran's bilateral hearing loss, and associate them with the claims file (or Virtual VA file).

2. Next, the AOJ should schedule the Veteran for the appropriate VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  All indicated tests and studies should be accomplished and the findings then reported in detail.

3. The AOJ should then readjudicate the remaining issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and the representative should be afforded the appropriate period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


